              Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

IN RE:

IN THE MATTER OF
1369 MADRID STREET                                             CIVIL ACTION NO. 20-CV-2406
NEW ORLEANS, LOUISIANA 70122


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                   NATURE OF THE ACTION

         This is a civil action in rem brought to forfeit and condemn to the United States 1369

Madrid Street, New Orleans, Louisiana (the “defendant property”), representing property which is

derived from proceeds traceable to a violation of bank fraud, in violation of 18 U.S.C. § 1344, and

thus, subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C); and

representing property which is traceable to the gross receipts obtained, directly or indirectly, from

a violation of wire fraud, in violation of 18 U.S.C. § 1343, and, therefore, subject to forfeiture to

the United States pursuant to 18 U.S.C. § 981(a)(1)(D).

                                 JURISDICTION AND VENUE

         The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over this action for forfeiture under 28 U.S.C. §§ 1355(a) and 2461(a),

and 18 U.S.C. §§ 981(a)(1)(C) and 981(a)(1)(D).

         This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff will not request that the Court issue an arrest warrant
              Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 2 of 10



in rem pursuant to Supplemental Rule G(3)(b).

         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

        The defendant property consists of the property located at 1369 Madrid Street, New

Orleans, Louisiana 70122 (“defendant property”), with all appurtenances, improvements, and

attachments thereon, and is more fully described below:

        Situated in the Third Municipal District of the City of New Orleans, State of Louisiana, in
        that subdivision thereof known as Spanish Fort, in Square 5 thereof, bounded by Aviators
        and Madrid Streets and Carter and St. Bernard Avenues and designated as Lot 40 on plan
        of survey by Sterling E. Mandie, RLS, dated April 24, 1980, annexed to NA #370806 and
        according thereto said lot commences 165 feet from its intersection with Cartier Avnue and
        fronts thence 25 feet on the northerly side of Madrid Street, has the same within the rear
        by a depth between equal and parallel lines of 100 feet.
        The improvements thereon bear the Municipal No. of 1369 Madrid Street, New Orleans,
        Louisiana 70122.

                                               FACTS

        1.      On June 12, 2020, Brookland Realty, LLC, purchased defendant property located

at 1369 Madrid Street, New Orleans, LA 70122. This property was purchased for $125,000 by

Richard Hebert and Madelin Hebert on behalf of Brookland Realty, LLC. These funds

originated from Wells Fargo Business Checking Account Number XXXXXX8503, in the name

of Brookland Realty, LLC, 1746 Wedgwood Drive, Harvey, LA 70058 (“Brookland Realty Acct.

No. 8503”).

                                   Paycheck Protection Program

        2.      The Paycheck Protection Program (“PPP”) provides small businesses with

resources to maintain their payroll, to hire back employees who may have been laid off, and to

cover applicable overhead expenses. The PPP is a loan designed to provide a direct incentive

for small businesses to keep their employees on the payroll.         Companies that legitimately file


                                                   2
              Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 3 of 10



and apply for PPP loans are granted more funds based on the amount of employees that are

employed there. The PPP is implemented by the Small Business Administration (“SBA”) with

support from the Department of the Treasury. The program provides small businesses with

funds to pay up to eight weeks of payroll costs. In return, the SBA will forgive loans if all

employee retention criteria are met, and the funds are used for eligible expenses. The SBA website

advises that businesses can “apply through any existing SBA 7(a) lender or through any federally

insured depository institution, federally insured credit union, and Farm Credit System institution that is

participating.” Other regulated lenders will be available to make these loans once they are approved

and enrolled in the program.

        3.      According to the PPP Interim Final Rule, one of the requirements for eligibility for a PPP

loan is that a business be “in operation on February 15, 2020 and either had employees for whom you

paid salaries and payroll taxes or paid independent contractors, as reported on a Form 1099–MISC.”

Another requirement is that each applicant for a PPP loan “submit such documentation as is necessary to

establish eligibility such as payroll processor records, payroll tax filings, or Form 1099–MISC, or income

and expenses from a sole proprietorship. For borrowers that do not have any such documentation, the

borrower must provide other supporting documentation, such as bank records, sufficient to demonstrate

the qualifying payroll amount.”

                                      KBI PPP Loan Application

        4.      On approximately May 1, 2020, a PPP loan application on behalf of K Bear

Investments (“KBI”) for $414,520.62 was submitted to Gulf Coast Bank, located in Abbeville,

LA, by applicant, Richard Hebert, 1746 Wedgwood, Harvey, LA. 1 The application was



1 A Louisiana corporate database search revealed that the sole Manager/Member of KBI was Richard Hebert, and
the business address was listed as 3170 St. Bernard Ave., New Orleans, LA.


                                                      3
               Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 4 of 10



finalized with an e-signature on May 6, 2020. Among other representations, Hebert certified

that KBI was in operation on February 15, 2020, and had employees for whom he paid salaries

and payroll taxes, or paid independent contractors. He further certified that he had not received

any other PPP loan proceeds, and that he would use the funds to pay his employees, or to make

mortgage payment and utility payments. The PPP loan application stated that KBI had 17

employees and had an average monthly payroll of $165,808.25.             At the time of the application

of this loan, Hebert and/or his wife had submitted at least one previous PPP loan application.

        5.      Also submitted with the KBI loan application was a listing of his 17 supposed

KBI employees with their duties and wages. Many of these names were the same as supposed

employees of other companies owned or partially owned by Hebert, whose corresponding social

security numbers did not match the names and, thus, these employee names are likely fictitious

persons.

        6.      Based on the representations made in the KBI PPP loan application, Gulf Coast

Bank approved and funded the loan for $414,520.62.           Consequently, on May 12, 2020, Gulf

Coast Bank wired $414,520.62 to Brookland Realty Acct. No. 8503.

                                    HREH PPP Loan Application

        7.      On May 15, 2020, a PPP loan application on behalf of Hebert Real Estate

Holdings, LLC (“HREH”) for $554,770.00 was submitted to Gulf Coast Bank, located in

Abbeville, LA, by applicant, Richard Hebert. 2 Hebert was listed as the owner of HREH on the

application.   Among other representations, Hebert certified that HREH was in operation on

February 15, 2020, and had employees for whom he paid salaries and payroll taxes, or paid



2 A Louisiana corporate database search revealed that the sole Manager/Member of HREH was Richard Hebert, and
the business address was 1746 Wedgwood Dr., Harvey, LA.


                                                     4
              Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 5 of 10



independent contractors. He further certified that he had not received any other PPP loan

proceeds, and that he would use the funds to pay his employees, or to make mortgage payments

and utility payments. Hebert represented on the PPP loan application that HREH had 27

employees and had an average monthly payroll of $221,908.00.               At the time of the application

of this loan, Hebert had submitted at least one previous PPP loan application.

        8.       Also submitted with the HREH loan application were 27 W-2 tax forms for 27

supposed employees of HREH. The social security numbers listed on the W-2 tax forms are

numbers assigned to individuals other than those listed on the 27 submitted W-2 tax forms, an

indication of identity theft.

        9.       Based on the representations made in the HREH PPP loan application, Gulf Coast

Bank approved and funded the loan for $554,770.00.            Consequently, on May 29, 2020, Gulf

Coast Bank wired $554,770.00 to Brookland Realty Acct. No. 8503.

                                    IC&DG PPP Loan Application

        10.      On approximately April 28, 2020, a PPP loan application on behalf of Interstate

Construction & Demolition Group, Inc. (“IC&DG”) for $402,000.00 was submitted to Gulf

Coast Bank & Trust, located in New Orleans, LA, by applicant, Madelin Hebert, wife of Richard

Hebert. 3 Madelin Hebert e-signed the application on April 28, 2020, as the owner, and later e-

signed other documents on May 7, 2020. The PPP loan application indicated that IC&DG had

17 employees and an average monthly payroll of $160,808.00.

        11.        Also submitted with the IC&DG loan application was a listing of the 17

supposed IC&DG employees; W-2 tax forms for these 17 was not submitted. Many of these


3 A Louisiana corporate database search revealed that the two officers for IC&DG were Richard Hebert and Elvin
Sterling, Jr., the registered agent was Madelin Hebert, and the business address was 1616 N. Acadian Thruway,
Baton Rouge, LA.


                                                       5
               Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 6 of 10



names were the same names of supposed employees listed in submitted PPP loan applications for

at least the following three companies: Interstate Construction Group (“ICG”) submitted on June

16, 2020, by Richard Hebert and Elvin Sterling, Jr. to B1 Bank; R&M Builders & Real Estate,

LLC., submitted by Richard Hebert to B1 Bank 4; and KBI submitted by Richard Hebert. Many

of those supposed employees’ names did not match the corresponding social security numbers on

the submitted W-2 tax forms.

        12.      Based on the representations made in the IC&DG loan application, Gulf Coast

Bank & Trust approved and funded the loan for $402,000.00.                Consequently, at the direction of

Madelin Hebert, Gulf Coast Bank & Trust wired $402,000.00 on May 14, 2020, to Iberia Bank

Account No. XXXXXX1591, an account in the name of Richard Hebert. On May 18, 2020,

$200,000.00 of this money was transferred to Brookland Realty Acct. No. 8503.

                                    IC&DG EIDL Loan Application

        13.      In approximately early May 2020, Richard Hebert applied for an Economic Injury

Disaster Loan (“EIDL”) on behalf of IC&DG. EIDL loans are made directly to the Small

Business Administration (“SBA”). The purpose of an EIDL loan is to provide economic relief

to businesses that were experiencing a temporary loss of revenue. The proceeds can be used to

cover a wide array of working capital and normal operating expenses such as continuation of

rent, utility, and health care benefits. The SBA determines the amount of the loan based on the

economic injury suffered by the business and the number of employees submitted in the

application.

        14.      The application listed the address for IC&DG as 1616 N. Acadian Thruway,


4 B1Bank did not approve the loan application for R&M partially because of suspicious figures on the submitted
W-2 tax forms. B1Bank did approve and fund the ICG loan but later realized that it also contained indicators of
fraud.


                                                        6
                 Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 7 of 10



Baton Rouge, LA, and listed the two owners as follows: Richard Hebert as 30% owner and Elvin

Sterling as 70% owner. The loan request was for an amount of $150,000.00 for “economic

injury.”

           15.    IC&DG appears to be same company for which Madelin Hebert submitted a PPP

loan application approximately two weeks earlier. Also, the listed address for both IC&DG

companies was the same: 1616 N. Acadian Thruway, Baton Rouge, LA.

           16.    Based on the representations made in the IC&DG EIDL loan application, the SBA

approved and funded the loan for $402,000.00.           As a result, the SBA wired $149,900.005 on

May 19, 2020, to Brookland Realty Acct. No. 8503.

                               The 2020 Sale of the Defendant Property

           17.    On June 15, 2020, a Cash Sale pertaining to the defendant property was filed into

the records of the Clerk of Court’s Office in Orleans Parish in the State of Louisiana.             This Cash

Sale was signed on June 12, 2020, by the seller, Gregory Michael Alugas, and the buyers,

Richard Hebert and Madelin Hebert, listed as agents for Brookland Realty, LLC, and listing the

price as $125,000.00 cash. The Rider to the Cash Sale listed the address for Brookland Realty,

LLC, as 1746 Wedgwood Drive, Harvey, LA, the residence of Richard and Madelin Hebert.

           18.    A signed offer on the defendant property dated June 1, 2020, listed the sales price

as $125,000.      The Settlement Statement, which listed the settlement date as June 12, 2020, listed

the contract sales price of the defendant property as $125,000.           Acknowledgment of receipt of

this statement was signed by the seller, Gregory Michael Alugas, and the buyers, Richard Hebert

and Madelin Hebert, listed as agents for Brookland Realty, LLC. The statement listed the



5 The original loan request was for $150,000. After a $100 filing fee was deducted, $149,900 was funded to the
Wells Fargo Bank account.


                                                       7
             Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 8 of 10



amount due from the buyer at the closing was $127,285.75, less the $1,000 previously paid by

the buyer.

       19.     Southern Title, the title company that handled the closing, received a check for

$1,000 (Check No. 2010) on June 4, 2020, from Brookland Realty, LLC. Southern Title also

received a cashier’s check (No. 6718201431) on June 12, 2020, from Richard Hebert in the

amount of $126,285.75.

       20.     Records from Wells Fargo Business Checking Account Number XXXXXX8503,

in the name of Brookland Realty, LLC, 1746 Wedgwood Drive, Harvey, LA 70058 (“Brookland

Realty Acct. No. 8503”), which was opened on April 22, 2020, showed an in-branch withdrawal

on June 10, 2020, of $126,295.75.   These funds were used to purchase the cashier’s check for

$126,285.75 to Southern Title for the purchase of defendant property. Also, check number 2010

from Brookland Realty Acct. No. 8503 in the amount of $1,000.00 was made payable to

Southern Title. Listed in the memo line of check number 2010 was “1369 Madrid St.”

       21.     The credits into Brookland Realty Acct. No. 8503 for the month-long period

immediately prior to the purchase of defendant property were primarily the result of four

deposits traceable to four separate fraudulently-submitted loan applications by Richard Hebert:

three PPP applications under the names of KBI, HREH, and IC&DG, and one EIDL application

under the name of IC&DG.

                                              LAW


       18 U.S.C. § 981 – Civil Forfeiture

       (a)(1) The following property is subject to forfeiture to the United States

       (C) Any property, real or personal, which constitutes or is derived from proceeds traceable
       to a violation of section … 1344 of this title ….

       (D) Any property, real or personal, which represents or is traceable to the gross receipts

                                                 8
             Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 9 of 10



       obtained, directly or indirectly, from a violation of … (vi) section 1343 (relating to wire
       fraud) ….

                                      BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States, pursuant to 18 U.S.C.

§ 981(a)(1)(C), because it represents proceeds traceable to a violation of bank fraud, in violation

of 18 U.S.C. § 1344; and is subject to forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(D), because it

represents property which is traceable to the gross receipts obtained, directly or indirectly, from a

violation of wire fraud, in violation of 18 U.S.C. § 1343.

       Based on the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 981(a)(1)(D).

       WHEREFORE, the plaintiff requests that notice of this action be given to all persons

known or thought to have an interest in or right against the defendant property; that the defendant

property be forfeited and condemned to the United States of America; that the plaintiff be awarded

its costs and disbursements in this action; and that the Court award the plaintiff such other and

further relief as this Court deems proper and just.


                                              UNITED STATES OF AMERICA, by

                                              BRANDON J. FREMIN
                                              UNITED STATES ATTORNEY


                                              /s/ J. Brady Casey
                                              J. Brady Casey, LBN 24338
                                              Assistant United States Attorney
                                              777 Florida Street, Suite 208
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 389-0443
                                              Fax: (225) 389-0685
                                              E-mail: john.casey@usdoj.gov


                                                  9
Case 2:20-cv-02406 Document 1 Filed 09/02/20 Page 10 of 10




                                                             2406
                                         Case 2:20-cv-02406 Document 1-1 Filed 09/02/20 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    1369 Madrid Street New Orleans, Louisiana 70122

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 28, United States Code, Section 1331(a) Federal Question - Real Property
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/02/2020                                                              /s/: J. Brady Casey
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)     Case 2:20-cv-02406 Document 1-1 Filed 09/02/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 2:20-cv-02406 Document 1-2 Filed 09/02/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 20-CV-2406
                                                                      )
                  1369 Madrid Street                                  )
              New Orleans, Louisiana 70122                            )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 1369 Madrid Street, New Orleans, Louisiana 70122




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           J. Brady Casey
                                           Assistant United States Attorney
                                           777 Florida Street, Suite 208
                                           Baton Rouge, Louisiana 70122


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 2:20-cv-02406 Document 1-2 Filed 09/02/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-CV-2406

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
